Title: Sartine to the Commissioners, 20 June 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       A Versailles 20 Juin 1778
      
      J’ai recû, Messieurs, une Lettre de Nantes qui m’a été ecrite par le Sieur J. D. Schweighauser Agent des Etats unis de L’Amerique Septentrionale, qui, comme chargé de la Direction des Prises faites et conduites a Brest, par les Fregates le Ranger et la Providence, me demande les Formalités a observer, pour la Vente des dites Prises. Je lui reponds qu’elle peut etre faite, Soit a bord, Soit a Terre, a l’amiable. Mais qu’il ne doit etre question d’aucune des formalités qui S’observent en general pour des Prises. Je previens les officers de l’Amirauté de Brest de ce qui je lui marque a ce sujet, et Je vous en fait part etant a propos que vous en ayez Connaissance. J’ay l’honneur d’etre avec une parfaite Consideration, Messieurs, votre tres humble et tres obeissant serviteur
      
       De Sartine
      
     